 In the Matter Of PARK & TILFORD IMPORT CORPORATIONandLOCALS 595AND 848 OF.INTERNTATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, A. F. OF L., AND PARK &TILFORD MUTUAL ASSOCIATION (INDEPENDENT)Case No. RE-55.-DecidedFebruary10, 1943_Jurisdiction:liquor wholesaling industryPractice and Procedure:employer's petition dismissed when employer's petitionraised no question concerning representation, inasmuch as two of the unionssubmitted no evidence of representation and disclaimed any interest in theproceeding and thiid union had not made any request for recognition.O'Melveny cC M11yers,byCllr.PierceWorks,of Los Angeles, Calif.,'for the Company'Mr. David Sokol,of Los Angeles, Calif., for Local 595.Mr. Thomas L. Pitts,of Los Angeles, Calif., for Local 848.Mr. Jack G. Schapiro,of Los Angeles, Calif., for Mutual.Mr. Robert Sr,'lagi,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petition duly filed by Park & Tilford Import Corporation,Los Angeles, California, herein called the Company, alleging that aquestion affecting commerce had arisen concerning the representationof employees of the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before DanielJ.Harrington, Trial Examiner.Said 'hearing was held at Los An-geles,California, on December 31, 1942.The Company, Local 595and Local 848 of International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, A. F. of L., hereincalled Local 595 and Local 848, respectively, and Park & TilfordMutual Association, herein called Mutual, appeared, participated,and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on the47 N. L. R: B., No 55411 412DEiC'I[SIIONSOF NATIONAL LABOR RELATIONSBO'ARIDissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF TILE COMPANYPark & Tilford Import Corporation is a New York corporationhaving its main office in New York City, and maintaining an office inLos Angeles, California, which alone is concerned in this case.TheCompany engages in the business of importing and distributing dis-tilled spirits and alcoholic liquors.During the fiscal year ending June30,1942, the Company sent to its Western Division office in Los Angeles,approximately. 50,000 cases of alcoholic beverages, all of which wereshipped from points outside the State of California.During thesame period, the Company sold and shipped from Los Angeles about1,610 cases of liquor to customers located outside the State ofCalifornia.The Company admits that its Western Division office is engaged incommerce within the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDLocal 595 and Local 848 of International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, affiliated with theAmerican Federation of Labor, are labor organizations admitting tomembership employees of the Company.Park & Tilford Mutual Association is an unaffiliated labor organiza-tion admitting to membership employees of the Company.III.THE ALLEGED QUESTIONCONCERNINGREPRESENTATIONIn January 1941, the salesmen of the Western Division office ofthe Company formed the Park & Tilford Salesmen's Association,herein known as the Association.Although no formal request forrecognition was made, the Company's division manager testified thatthe organization was in fact recognized despite the fact that he hadnever had any occasion, nor was there any apparent reason to bargainor meet with the representatives of the Association.In January 1942, Local 595 first began its unsuccessful attemptsto organize the 4 office workers of the Company.Local 595 submitteda closed-shop contract for signature to the Company and at the sametime demanded that the Company require the office workers to joinLocal 595.The Company refused to perform either act, claiming PARK & TILFORD IMPORT CORPORATION413that it would be an unfair labor practice in violation of the Act todo so.Local 595 then enlisted the aid of Local 848 in its attemptsat organization.Representatives of Local 848 met with the Companyand presented a closed-shop contract for signature, although out ofthe 15 employees whom it claimed to have under its jurisdiction,only 2 warehousemen were members of or were represented by theLocal, and the remaining 13 were salesmen organized bye theAssociation.On March 20, the office workers approached the Association andasked to be admitted to membership. The Association thereuponchanged its bylaws to permit them to join and also changed its nameto the Park & Tilford Mutual Association.Four days later, Mutualinformed the Company's New York office of the action it had takenand suggested that the salaries of the office workers be adjustedto conform to the minimum "Union" scale of $27.50 and $32.50 perweek, depending upon the degree of responsibility of the job.To thisletter the Company never made any reply but shortly thereafter thewages of the office workers were raised, retroactively to March 1, tothe levels suggested.Neither Local 595 nor Local 84& ever submitted any evidence of amajority -or even claimed a majority among the employees whomthey sought to represent, although both demanded that the Companyenter into closed-shop contracts.When the Company refused to accedeto their demands they called a strike on or about June 15, at the Com-pany's warehouse, established a picket line, placed all the products-merchandised by the Company on the Los Angeles Food and DrugCouncil unfair list, set up a boycott of these products and inducedsome of the Company's customers to refuse to market them.OnSeptember 1, the Company filed its petition with the Regional Officeof the Board and on the following day brought an'action in the Cali-fornia Superior Court for Los Angeles County seeking an injunctionto restrain the picketing and boycott.As the result of a trial held thefollowing month, the injunction was granted.On September 4, Local 595 filed a charge alleging that the Companyhad engaged in unfair labor practices within the meaning of Sections8 (1), (2), and (3) of the Act. After making his investigation, theRegional Director refused to issue a complaint.An appeal was takento the Board and on January 20, 1943, we sustained the dismissal bythe Regional Director.At the hearing before the Trial Examinerneither Local 595 nor Local'848 submitted any proof of representationamong the Company's employees, nor did they claim to represent aISeeParkd Tilford ImportCorporation v International BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpersof America, Local No848andNo595, A. F of L.,et'al ,No479994,October80, 1942,11 L R. R 377. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDmajority of either the salesmen or the office employees.They dis-claimed any interest in the proceedings, stating that they did notdesire recognition from. the Company, and, should an election beordered, did not wish to appear on the ballot.Local 595 liltewise made a motion to dismiss the petition in thepresent proceeding on the,ground that it was instituted by the Com-pany in conjunction with the injunction secured during the pendencyof this proceeding, and on the further ground that no 'questionconcerning representation had been raised.According to the officersof both Mutual and the Company, recognition was accorded to Mu-tual's predecessor shortly after its formation in 1941. Since that time,with the possible exception of three isolated instances, there has beenno collective bargaining or negotiations between Mutual and the Com-pany.Mutual has no contract with the Company nor has it everrequested one, and it has no matters pending on which it is negotiatingwith the Company. Assuming without deciding that the recognitionpurported to have been given in 1941 is still valid, then no questionconcerning representation exists insofar as Mutual is concerned. If,however, it is assumed that Mutual is not now recognized by theCompany, 'there nevertheless is no representation dispute as betweenthe Company and Mutual because Mutual has made no present requestfor recognition and there has been no denial thereof. _ Nor has anyrepresentation dispute been raised by the claims of Local 595 andLocal 848.Both have disclaimed any interest in this proceeding, andneither has submitted evidence that it represents a substantial numberof- employees of the Coiipany.Thus the Company could not law-fully recognize either Local 595 or Local 848 as exclusive bargainingrepresentatives of its employees, since they do not even claim to repre-sent a majority.Under these circumstances, we find that- no questionhas arisen concerning representation of the employees of the Companywithin the meaning of Section 9 (c) of the National Labor Rela-tions Act.ORDERUpon the basis of the foregoing findings of fact, the NationalLabor Relations Board hereby, orders that the petition for investiga-tion and certification of representatives of employees of Park & Til-ford Import Corporation, Los Angeles, California, filed by Park &Tilford Import Corporation be, and it hereby is, dismissed.